DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-24 and the species of AAV protein in the reply filed on 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
When the claims are analyzed in light of the specification, the instant invention encompasses any DNA fragment that will enable integration of one or more foreign proteins expression cassettes into a rBV backbone. 
Regarding function, the claims recite that the DNA fragment enables integration of one or more foreign protein expression cassettes. However, the specification provides no description of any DNA fragments, other than DNA sequences which are homologous to two sequences flanking the one or more foreign protein expression cassettes in a donor plasmid, that would indicate possession at the time of filing. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, only DNA sequences which are homologous to two sequences flanking the one or more foreign protein expression cassettes in a donor plasmid are sufficiently described to indicate possession of an rBV comprising the recited DNA fragment. The specification does not provide any disclosure as to what the complete structure would be of any nucleic acid sequence of a DNA fragment other than the one disclosed in the specification which is homologous to two sequences flanking the one or more foreign protein expression cassettes in a donor plasmid. 
The specification teaches no structural analysis for said nucleic acid sequence for the DNA fragment and provides no definition for what is encompassed by the recited DNA fragment. This is significant since the claims recite a function for the DNA fragment. However, the only disclosed DNA fragment, is the one disclosed in claim 2.  As of the filing date, there was no known or disclosed correlation between a structure other than DNA fragment which is homologous to two sequences flanking the one or more foreign protein expression cassettes in a donor plasmid. There is no general knowledge in the art about regarding the activity of DNA fragments to suggest that general similarity of structure confers the activity.
The specification teaches that to integrate one or more foreign gene expression cassettes, FLP-FRT recombination technology was used to enable the claimed integration (see Figs. 1 and 11 and parag. 73). Further, at the time of filing, integrating expression cassettes in insect cells was known facilitated by the FLP-FRT system. For example, Fernandes et al. (2012, Biotechnology and Bioengineering, Vol. 109(11), pgs. 2836-2844):
“The insect cell/baculovirus infection system has been a preferred platform for the production of recombinant proteins due to its eukaryotic protein processing capabilities and relatively short process development timelines” (pg. 2836 col. 1 bridge col. 2 line 1) and that,
“the development of a Sf9 cell line using a Flp-mediated cassette exchange system is reported. Two complementary cassettes (tagging and targeting) were constructed, each flanked by a set of two non-interacting Flp-recombinase recognition target (FRT) sites and encoding different reporter proteins (dsRed or EGFP) to facilitate the implementation and characterization of the system.” (pg. 2837 col. 1 parag. 2 lines 1-7).
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only characteristic described, is that the DNA fragment facilitates integration of the expression cassettes (Examples 2-4). The specification does not teach any other identifying characteristics such as domains relating to function/activity or any other related DNA sequences that would guide the artisan to contemplate other DNA fragments sequences that enable integration of one or more foreign protein expression cassettes. 
Again, the claims are not limited to any particular DNA sequence, but rather any combination of nucleotides present in a sequence that would enable integration of one or more foreign protein expression cassettes. The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of variants and functional fragments of the DNA fragment at the time of filing. While the structure and function of homologous integration flanking sequences such as the ones used in FLP-FRT are known, the specification has not described any other structural characteristics of a DNA fragment that functions as embraced by the claims.
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a DNA sequence that is homologous to two sequences flanking the one or more foreign protein expression cassettes in a donor plasmid, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of DNA fragment thereof as embraced by the claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insect cell" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	There is no previous recitation of insect cell in claim 1 for which the foreign protein will be expressed in.

Closest Prior and State of the Art
	The claimed invention requires three structural components an rBV backbone comprising a chitinase gene, a deletion of the v-cath gene and a DNA fragment. At the time of filing rBVs comprising a deletion of the v-cath gene were well known and established in the art. However, the distinction between the prior art and the claimed invention is the chitinase gene remaining in the rBV. It was well established that deleting both the chitinase gene and the v-cath gene were beneficial to using an rBV. Specifically, Zhang et al. (2018, BMC Biotech., Vol. 18:24, pgs. 1-8) teach:
“Baculoviruses used for recombinant protein production usually lack the polyhedrin gene
(polh) encoding for the occlusion body (OB) matrix protein, using the polh locus for foreign gene insertion. In addition to polh, the virus chitinase (chiA) and cathepsin (v-cath) genes involved in the release of OB are also dispensable for the virus replication in cultured insect cells. It has been reported that removal of baculovirus chiA and v-cath can improve the stability of exogenous proteins in different insect cells including S. frugiperda (Sf ), B. mori (Bm), and T. ni (Tn) High Five™ cells” (pg. 2 col. 1 parag. 1 lines 13-23).
	Similarly, Kaba et al. (2004, J. Virological Methods, Vol. 122, pgs. 113-118) teach:
“A strategy described in literature to enhance the level of expression of secretory proteins is the use of baculovirus vectors with a deleted chitinase gene (Possee et al., 1999). Chitinase is expressed in the late phase of virus replication and in conjunction with v-cathepsin promotes liquefaction of the host in the later stages of infection (Hawtin et al., 1997). Chitinase translates into a secretory protein giving an enormous burden on the protein translocation machinery and probably presents strong competition with recombinant secretory proteins in entering the secretory pathway (Thomas et al., 1998; Possee et al., 1999). v-cathepsin is synthesized as an inactive proenzyme, that accumulates in the endoplasmatic reticulum (ER) of infected cells and is activated by proteolytic cleavage upon cell death (Hom et al., 2002). Chitinase may function as a chaperone for the proper folding of pro-v-cathepsin in the ER (Hom and Volkman, 2000). Chaotropic agents, like sodium dodecyl-sulfate, trigger processing of pro-v-cathepsin into active v-cathepsin, which may result in proteolysis of recombinant proteins (Hom and Volkman, 1998).” (pg. 113 col. 2).
Thus, at the time of filing it was well known and established in the art that it is beneficial to delete both the chitinase gene and the v-cath gene to increase recombinant protein expression. The art does not teach or suggest an rBV as claimed that preserves the chitinase gene and deletes the v-cath gene as instantly claimed.
Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632